DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on 06/17/2021 has been acknowledged. 

Amendment Summary
Claims 21 and 28  are amended. 

Response to Arguments/Amendment
Applicant’s arguments with respect to claims # 21-34 have been considered but they are not persuasive.



1)  
Regarding amended Claim 21, 
Applicant argues that
Harada fails to teach or suggest "identifying a random access (RA) preamble associated with the
 as recited in amended claim 21 amended. 



    Examiner respectfully disagrees with applicant remarks and arguments as Harada teaches about different type of signals and corresponding channels  that is used as preamble for beam recovery. Base station does not need to indicate RA preamble for the UE to use CS-RS / SSB as beam recovery signal using PBCCH as channel (See [0188-0191]). 


Claim 28 comprises similar features as Claim 21 and are therefore subject to the same rejection.






Conclusion
Harada does teach all of the limitations of claim 21. Claim 28 contain similar features as claim 21, therefore it is subject to all explanations above. The rejections on the dependent claims with respective to claim 21 and claim 28 remain. 

Therefore, Applicant requests that this art ground of rejection of these claims under 35 U.S.C. §102(a)(2) to be withdrawn has been denied. 






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harada (US 2020/0099437 A1).

Regarding Claim 21,
Harada discloses an operation method of a terminal (Fig.1(A,B,C)(UE)) in a communication system (See Fig.1(A,B,C)); [Abstract]; UE monitors downlink control channel), comprising:


detecting beam failure with a base station (See [Abstract]; [0070]; reports that a beam failure has been detected) ;

performing a measurement operation of one or more channel state information reference signals (CSI-RSs) received from the base station (See [0069-0070];  mobility measurement signal, the CSI-RS the time and/or frequency tracking reference signal is used) to search a candidate beam of the base station when the beam failure is detected (See [0069-0070]; detecting Candidate BPL);

 selecting the candidate beam based on a result of the measurement operation of the one or more CSI-RSs (See [0069-0070]; [0179]; measurements are used in mobility references signal  to detect candidate beams);
identifying a first synchronization signal block (SSB) which is quasi co-located with a first CSI-RS received in the selected candidate beam (See [0042]; [0044]; [0179]; SSB are associated with the preamble ID and part of mobility measurement signal)  among the one or more CSI-RSs (See [0042]; [0044]; [0069]; [0179]; among the multiple mobility reference signal);


identifying a random access (RA) preamble associated (See [0178-0179]; Physical Random Access Channel preamble can be one the recovery beam)) with the identified  (SSB)  (See [0179]; SS Blocks is associated with RACH preamble) as an RA preamble to be used  when a RA preamble is not indicated from the base station See [0179]; [0187-0191]; RA preamble is not indicated by BS, UE uses CS-RS / SSB to may implicitly indicate one or more candidate beams to switch to, as RA Preamble to obtain channel and use it for beam recovery), 

transmitting the RA preamble associated with the identified first SSB (See [0179]; SS Blocks and CSI-RS are associated with Preamble ID), for triggering a beam failure recovery to the base station (See [0176-0179]; beam recovery signal is transmitted using RACH preamble resources to a Base Station and the BS response with RAR (random access response)).


Regarding Claim 28
Harada discloses a terminal (Fig.1(A,B,C)(UE)) in a communication system (See Fig.1(A,B,C)); [Abstract]; UE monitors downlink control channel), comprising:


detecting beam failure with a base station (See [Abstract]; [0070]; reports that a beam failure has been detected) ;

performing a measurement operation of one or more channel state information reference signals (CSI-RSs) received from the base station (See [0069-0070]; mobility measurement signal, the (CSI-RS) the time and/or frequency tracking reference signal is used) to search a candidate beam of the base station when the beam failure is detected (See [0069-0070]; detecting Candidate BPL);


selecting the candidate beam based on a result of the measurement operation of the one or more CSI-RSs (See [0069-0070]; [0179]; measurements are used in mobility references signal  to detect candidate beams);
identifying a first synchronization signal block (SSB) which is quasi co-located with a first CSI-RS received in the selected candidate beam (See [0179]; SSB are associated with the preamble ID)  among the one or more CSI-RSs (See [0069]; [0179]; among the multiple mobility reference signal);


(See [0178-0179]; Physical Random Access Channel preamble can be one the recovery beam)) with the identified  (SSB)  (See [0179]; SS Blocks is associated with RACH preamble) as an RA preamble to be used according to pre-configuration See [0179]; SS Blocks and CSI-RS are associated with Preamble ID),

transmitting the RA preamble associated with the identified first SSB (See [0179]; SS Blocks and CSI-RS are associated with Preamble ID), for triggering a beam failure recovery to the base station (See [0176-0179]; beam recovery signal is transmitted using RACH preamble resources to a Base Station and the BS response with RAR (random access response)).





Regarding Claim 22, 29
Harada teaches all the features with respect to claim 21, 28 and Harada further teaches 
                   wherein  the RA preamble is
transmitted in a physical random access channel (PRACH) resource (See [0176-0179]) which is a time-frequency resource (See [0207-0208]). 


Regarding Claim 23, 30
Harada teaches all the features with respect to claim 21, 28 and Harada further teaches

             wherein  the RA preamble is transmitted using a PRACH resource which is a preamble sequence. (See [0177-0179]).


Regarding Claim 24, 31
Harada teaches all the features with respect to claim 23, 30 and Harada further teaches
                wherein   the RA preamble is
transmitted using resources associated with the first SSB which is quasi co-located with the first CSI-RS (See [0179]) .



Regarding Claim 25, 32
Harada teaches all the features with respect to claim 21, 28 and Harada further teaches
             wherein the RA preamble is transmitted using resources associated with the first CSI-RS (See [0179]).



Regarding Claim 26, 33
Harada teaches all the features with respect to claim 21, 28 and Harada further teaches
wherein the RA preamble is transmitted from the terminal which operates in radio resource control (RRC)_CONNECTED (See [0177-0178]; a user terminal transmits the RACH preamble by using a resource that is configured by higher layer signaling after the initial access procedures).


Regarding Claim 27, 34
Harada teaches all the features with respect to claim 21, 28 and Harada further teaches
                wherein the RA preamble (See [0177-0179]) is transmitted using orthogonal resources (See [0207-0208]) based on a contention-free RA procedure (See [0207-0208]).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GARY LAFONTANT/Examiner, Art Unit 2646